UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: May 31, 2016 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-55535 Q BIOMED INC. (Exact name of registrant as specified in its charter) Nevada 46-4013793 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Sanders Ortoli Vaughn-Flam Rosenstadt LLP 501 Madison Ave. 14th Floor New York, NY10022 (Address of principal executive offices) (212) 588-0022 (Registrant's telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☐No ☒ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐(Do not check if a smaller reporting company) Smaller reporting company☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $0.001 par value 8,869,985 shares (Class) (Outstanding as at July 6, 2016) Q BIOMED INC. Quarterly Report Table of Contents Page PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 12 Item 3. Quantitative and Qualitative Disclosure About Market Risk 17 Item 4. Controls and Procedures 18 PART II – OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Q BIOMED INC. Condensed Balance Sheets (Unaudited) May 31, 2016 November 30, 2015 ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses - Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ $ Accounts payable - related party - Accrued interest payable Convertible notes payable (See Note 4) - Total current liabilities Long-term Liabilities: Convertible notes payable (See Note 4) Total long term liabilities Total Liabilities Commitments and Contingencies (Note 5) Stockholders' Equity (Deficit): Preferred stock, $0.001 par value; 100,000,000 shares authorized; no shares issued and outstanding as of May 31, 2016 and November 30, 2015 - - Common stock, $0.001 par value; 250,000,000 and 100,000,000 shares authorized; 8,838,285 and 8,597,131 shares issued and outstanding as of May 31, 2016 and November 30, 2015, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these condensed financial statements. 2 Q BIOMED INC. Condensed Statements of Operations (Unaudited) For the three months ended May 31, For the six months ended May 31, Operating expenses: General and administrative expenses $ Research and development expenses - - Total operating expenses Other (income) expense: Interest expense - - Loss on conversion of debt - - - Loss on issuance of convertible debt - - Change in fair value of embedded conversion option ) - ) - Total other expenses - - Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding, basic and diluted The accompanying notes are an integral part of these condensed financial statements. 3 Q BIOMED INC. Condensed Statements of Cash Flows (Unaudited) For the six months ended May 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Issuance of common stock and warrants for services - Issuance of warrants for services to related party - Issuance of common stock for services to related party - Change in fair value of embedded conversion option ) - Accretion of debt discount - Loss on conversion of debt - Loss on issuance of convertible debt Changes in operating assets and liabilities: Accounts payable and accrued expenses ) Accrued interest payable - Prepaid expenses ) ) Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds received from issuance of convertible notes - Proceeds received from issuance of common stock and warrants - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash financing activities: Issuance of common stock upon conversion of convertible notes payable $ $
